Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered December 3, 1987, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The transcript of the plea proceedings herein establishes that the defendant’s waiver of his right to appellate review, which was part of his favorable plea bargain, was knowing, voluntary and intelligent (see, People v Seaberg, 74 NY2d 1; People v Bray, 154 AD2d 692). Accordingly, the defendant’s appeal is dismissed. Mollen, P. J., Bracken, Brown and Rosenblatt, JJ., concur.